DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted January 6 and July 22, 2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
17/569,91
11,231,864
1.  A computer system, comprising:
a media controller; and



a memory controller coupled to the media controller and configured to …



wherein the memory controller is configured to send a first read command to
the media controller, wherein the first read command carries a first identifier (ID), a first address,
and a first length, wherein the first ID is an identifier of the first read command, and wherein the
first length is used to indicate a size of first data to be read by the first read command; and

a non-volatile memory (NVM) coupled to the media controller and configured to store
data,

wherein the media controller is configured to read the first data from the NVM based on
the first address,


wherein the memory controller is configured to send at least two send commands to the
media controller, wherein the at least two send commands are used to obtain at least two pieces
of data of a third length, and wherein the third length is less than the first length,

wherein the media controller is configured to return at least two data subblocks of the
third length and metadata of the at least two data subblocks to the memory controller in response
to the at least two send commands, wherein the metadata comprises the first ID and a location
identifier, and wherein the location identifier is used to indicate an offset of a corresponding data
subblock in the first data, and

wherein the memory controller is configured to obtain the first data based on the at least
two data subblocks and the location identifiers in the metadata of the at least two data subblocks.
1.  A computer system, comprising:
a media controller;
a non-volatile memory (NVM) coupled to the media controller and configured to store
data; and
a memory controller coupled to the media controller and configured to:



send a first read command to the media controller, wherein the first read
command comprises a first identifier (ID), a first address, and a first length, wherein the
first ID is an ID of the first read command, and wherein the first length indicates a size of
first data to be read from the NVM by the first read command; and

send at least two first send commands to the media controller for fetching at least
two pieces of data of a third length, wherein the third length is less than the first length,
wherein the media controller is configured to send, in response to the at least two first
send commands, at least two data subblocks of the third length and metadata of the at least two
data subblocks to the memory controller, wherein metadata of each data subblock comprises the first ID and a location ID, and wherein the location ID indicates an offset of a corresponding data subblock in the first data corresponding to the first address, and
wherein the memory controller is further configured to obtain the first data based on the
at least two data subblocks and location IDs in the metadata of the at least two data subblocks.


Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-14, and 16-20 of U.S. Patent No. 11,231,864 in view of OFFICIAL NOTICE.
The claimed subject matter of 17/569,911 was previously recited and claimed by U.S. Patent No. 11,231,864 except the recitation of communicating with the media controller by complying with a bus access protocol compatible with a double data rate (DDR) protocol.  One of ordinary skill in the art would know that the DDR protocol allows for transferring double the amount of signals in a given clock cycle compared to standard SDRAM, leading to at least the benefits of quicker data access and eventual retrieval.  The Examiner takes OFFICIAL NOTICE of this teaching.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ‘864 to include a DDR protocol because of the benefits disclosed supra.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klein teaches related block operations that incorporate read commands similar to those of the current application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian R. Peugh whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/BRIAN R PEUGH/               Primary Examiner, Art Unit 2133